Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed November 24, 2020 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claims 1-20 are cancelled.
Claim 41, filed November 24, 2020, 41 is new.
Claims 21-41, filed November 24, 2020, are examined on the merits.
On page 9, Applicant’s argument the amendment to claim 21 to recite “one or more non-transitory computer-readable storage media” is persuasive to overcome the 35 USC 101 rejection.
On page 10, Applicant’s request that the double patenting rejection be held in abeyance until an indication of allowable subject matter is found is acknowledged.  The Double Patenting rejection is maintained.
On page 12, I, Applicant argues Kelley and Curcic do not teach or suggest “receive a plurality of threats, each of the plurality of threats indicating an incident affecting a risk score associated with an asset” and “generate a value for the risk score based on the plurality of threats.”  Applicant’s argument is not persuasive because in addition to the previously citations, Kelley further discloses a further aspect of the present invention introduces the daily decayed threat score (DDTS). As noted above, an organization receiving the general threat analysis will utilize the information to, if appropriate or necessary, minimize the impact of an actual occurrence or minimize the potential impact of a threat. Accordingly, in view of these corrective measures, the threat will in most cases, be reduced upon the taking of these measures (page 3, [0037]).  Better results may be achieved by weighting the scores based 
On page 12, II, Applicant argues Kelley and Curcic do not teach or suggest “determine one or more characteristics of the risk score based on the plurality of threats, wherein the one or more characteristics of the risk score describe a behavior of the risk score over time.”  Applicant’s argument is not persuasive because in addition to the citation of record, Kelley discloses a decayed daily score (designated DDS for brevity) is calculated with the following equations: s--daily threat score calculated as the sum of threats reported on that day; n--number of calendar days elapsed since the threat was originally reported; r--rate of threat score impact decay.  The citation reasonably describes the argued limitation such as a behavior of risk score over time.
On pages 13-14, Applicant argues Kelley and Curcic do not teach or suggest “generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score.”  Further, Applicant argues “total number of high risk services” or the “total amount of high risk activities” (Curcic, FIG. 5) are not “representations of the one or more characteristics of the risk score,” where “the one or more characteristics of the risk score describe a behavior of the risk score over time.”  Applicant’s argument is not persuasive because Kelley in view of Curcic as a whole discloses the argued limitation.  For example, Kelly has been cited to disclose “the value for the risk score and one or more representations of the one or more characteristics of the risk score.”  Curcic has been cited to disclose the claimed risk card interface.  Therefore, the disclosure of Kelley in view of Curcic as a whole reasonably render the claimed invention obvious.
Applicant further asserts “the total number of high risk services the user has used” and “the total amount of high risk activities the user has engaged in” are not “representations of the one or more characteristics of the risk score,” where “the one or more characteristics of the risk score describe a behavior of the risk score over time.”  Applicant’s argument is not persuasive because in addition to the citation of record, Kelley discloses a decayed daily score (designated DDS for brevity) is calculated with 
Lastly, the argued claim 21 is directed to “a risk score” and “a value” which Applicant argued to be distinct from the cited prior art.  However, besides the manner that the argued limitations are named, nowhere does applicant show the argued “a risk score” and “a value” are distinct from the cited prior art.  It is noted that the prior art does not explicitly name the calculated values in the same manner as the claimed invention.  The cited prior art discloses the thread calculations and derived values that would achieve the same expected results as the claimed invention.  Therefore, the cited prior art renders the claimed invention obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, and 13 of copending Application No. 16255719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application is directed to an embodiment of the instant claimed invention.
16143221
16255719
21.    (New) A building management system comprising: 
one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:

generate a value for the risk score based on the plurality of threats; determine one or more characteristics of the risk score based on the plurality of threats, wherein the one or more characteristics of the risk score describe a behavior of the risk score over time;
generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and
cause a user interface to include the risk card interface element.

one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:


generate, based on the historic threats, an average risk score by averaging the historic threats at the current point in time and 
cause a user interface to display a first indication of the dynamic risk score at the current point in time and a second indication of the average risk score.


Claims 31 and 39 reciting the same limitations are rejected for the same basis as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 21, 31, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 10565844 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 and 31 are an obvious variation of patent claim 1.
16143221
US 10565844 B2
21.    (New) A building management system comprising: 
one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of threats, each of the plurality of threats indicating an incident affecting a risk score associated with an asset;
generate a value for the risk score based on the plurality of threats; determine one or more characteristics of the risk score based on the plurality of threats, wherein the one or more characteristics of the risk score describe a behavior of the risk score over time;
generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more 
cause a user interface to include the risk card interface element.




4. The building management system of claim 1, wherein the instructions cause the one or more processors to determine two or more of the plurality of assets using the risk scores of the assets, the user interface data further including a detailed asset interface including an identification of the two or more assets, the risk score for the assets, and an identification of one or more risk events affecting the assets.


Claims 31 and 39 of the instant application reciting the same limitations are rejected for the same basis as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26, 27, 29, 31-34, 36, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Curcic et al. (Curcic hereafter, US 2015/0215332 A1).
Claim 21, Kelley discloses a building management system comprising:
one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of threats, each of the plurality of threats indicating an incident affecting a risk score associated with an asset (page 2, [0021], e.g. on-traditional threats such as a terrorist or other physical attack on system hardware and facilities (illustrated by block 140), and weather-related problems introduced by thunderstorms, severe winds and hurricanes, tornadoes, sunspots and the like (illustrated by block 142). These elements are general in nature and may impact everything in their vicinity, including any network systems that may be in place);
generate a value for the risk score based on the plurality of threats (page 3, [0040], e.g. a baseline ambient score is calculated); 

generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element.
However, Kelley does not disclose generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element.
Curcic discloses generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score (Figure 5, e.g. High Risk Services 266 and High Risk Activities 371); and cause a user interface to include the risk card interface element (Figure 5).
Curcic discloses risk assessment system generates suggestions to the enterprise to enable the enterprise to improve the enterprise's risk exposure index or to lower the risk (page 8, [0068]).  One of ordinary skill in the art at the time of filing would have been motivated by Curcic to improve the risk assessment of Kelley.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kelley with the user interface of Curcic to improve the risk assessment of Kelley.
 Claim 22, Kelley in view of Curcic discloses the instructions cause the one or more processors to: 

select a highest risk score value from the plurality of values; wherein the instructions cause the one or more processors to generate the risk card interface element for the asset by causing the risk card interface element to include the highest risk score value (Curcic, Figure 5, e.g. High Risk Services 266 and High Risk Activities 371).
Claim 23, Kelley in view of Curcic discloses the instructions cause the one or more processors to generate a plurality of values of the risk score for a plurality of points in time based on the plurality of threats (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored);
wherein the instructions cause the one or more processors to determine the one or more characteristics (claim 1, e.g. determining, by one or more processors, a risk based on (a) the likelihood of the predetermined type of adverse weather event occurring, (b) the likelihood of the problem caused by the type of adverse weather event to the IT system) of the risk score based on the plurality of threats by determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored).
Claim 24, Kelley in view of Curcic wherein the instructions cause the one or more processors to:
generate a baseline risk score by averaging the plurality of values (Kelley, page 3, [0040], e.g. a baseline ambient score); and cause the risk card interface element to include the baseline risk score (Curcic, Figure 5, e.g. High Risk Services 266 and High Risk Activities 371).
Claim 26, Kelley in view of Curcic discloses the instructions cause the one or more processors to:

cause the risk card interface element to include the trend graph (Curcic, Figure 5).
Claim 27, Kelley in view of Curcic discloses determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time comprises determining a change in value of the risk score from a first point in time of the plurality of points in time to a last point in time of the plurality of points in time (Curcic, page 8, [0066], e.g. the risk assessment system evaluates a running N-day average user risk score to detect for sudden changes in the user's cloud service activities. A user risk score for the current time interval is compared against the running N-day average of the same user risk score. A sudden change, such as a large increase, in the user risk score in the current time interval as compared to the average risk score of the same user can be indication of risky activities). 
Claim 29, Kelley in view of Curcic discloses determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time comprises determining whether the risk score is increasing or decreasing by determining whether the risk score has increased or decreased from a first point in time of the plurality of points in time to a last point in time of the plurality of points in time (Curcic, page 8, [0066], e.g. the risk assessment system detects when the user risk score at the current time interval has increased more than a given limit of the running N-day average of the same user risk score and issue an alert to the enterprise. For example, the limit can be two or three standard deviation (or sigma) from the running average of the enterprise risk score).
Claims 31-34, 36, and 38-40, Kelley in view of Curcic discloses a method and system (Figure 1) for implementing the above cited building management system. 
Claim 41, Kelley in view of Curcic discloses the one or more characteristics are one of an indication of an increase over the time or an indication of a decrease over the time (page 2, [0029], e.g. A rating of "1" for any of the four factors indicates an increase over the 0-rating conditions. A rating of 1 under Probability indicates that reconnaissance or other intelligence activity indicates that a pervasive IT threat may materialize. A rating of 1 under Propulsion indicates that the intelligence indicates that various .
Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Curcic et al. (Curcic hereafter, US 2015/0215332 A1), as applied to claims 21-24, 26, 27, 29, 31-34, 36, and 38-41 above.
Claims 25 and 35, Kelley in view of Curcic discloses the claimed invention except for the limitation of generate a second baseline risk score associated with a second category of incident by averaging one or more of the plurality of values associated with the second category of incident.  The “second baseline risk…” has been reasonably interpreted as a mere repeat of the first baseline…”  Although the reference did not disclose a “a second baseeline”, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to apply the method of Kelley in view of Curcic to a second baseline to achieve the same expected results.
Claim 28, 30, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Curcic et al. (Curcic hereafter, US 2015/0215332 A1), as applied to claims 21-24, 26, 27, 29, 31-34, 36, and 38-41 above.
Claims 28, 30, and 37, Kelley discloses the claimed invention except for the limitation of “one or more representations of the one or more characteristics comprising “a text description…” or “an arrow representing a direction of change…”  It is noted the representation is merely an abstraction of the content of information that is not functionally or structurally related to the associated physical substrate.  Further, the claimed representation does not result a new and nonobvious functional relationship between the printed matter and the substrate.  Therefore, the claimed representation lacking any functionally or structurally related to the associated physical substrate is not given patentable weight. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to apply the method of Kelley in view of Curcic to the one or more representations to achieve the same expected results.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152